Name: Commission Regulation (EEC) No 3699/92 of 21 December 1992 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31992R3699Commission Regulation (EEC) No 3699/92 of 21 December 1992 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 Official Journal L 374 , 22/12/1992 P. 0054 - 0054 Finnish special edition: Chapter 3 Volume 47 P. 0006 Swedish special edition: Chapter 3 Volume 47 P. 0006 COMMISSION REGULATION (EEC) No 3699/92 of 21 December 1992 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Commission Regulation (EEC) No 1756/92 (2), and in particular Article 39 (9) thereof, Whereas Commission Regulation (EEC) No 441/88 (3), as last amended by Regulation (EEC) No 2070/91 (4), set detailed rules for applying compulsory distillation as specified in Article 39 of Regulation (EEC) No 822/87; Whereas in order to permit equitable distribution of the burden of compulsory distillation in the Community production regions must be delimited that are homogeneous on certain counts; whereas this requirement also applies for Portugal; Whereas the buying-in prices and aid set for the 1992/93 wine year by Commission Regulation (EEC) No 2167/92 (5), as amended by Regulation (EEC) No 2959/92 (6), also apply to wine production in Portugal; whereas it is accordingly indispensable, to secure correct application of compulsory distillation in Portugal, to establish the region of production and average production of table wine and of products upstream from table wine in that region; Whereas since the Council has not in application of Article 1 (4) of Regulation (EEC) No 822/87 determined in Annex IV thereto the Portuguese wine-growing zones, the entire wine-growing area of Portugal should be classed as a single entity, this being without prejudice to the decision that the Council is to take on this matter; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 441/88 is hereby amended as follows: 1. the following indent is added at the end of Article 4 (2): '- Region 7: the wine-growing regions of Portugal'; 2. the following indent is added at the end of Article 4 (3): '- Region 7: 7 250 000 hl'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 27. (3) OJ No L 45, 18. 2. 1988, p. 15. (4) OJ No L 191, 16. 7. 1991, p. 25. (5) OJ No L 217, 31. 7. 1992, p. 35. (6) OJ No L 298, 14. 10. 1992, p. 8.